OFFICE OF Tl-iE
                          ATTORNEY GENERAL OF TEXAS
                             AUSTIN
GROVER SELLERS
ATlORNEI GMER*L
    llfmorabla   But ,gord,Pa60         2



                 Ii   thr    ooaree OS par lotoar of raquwt     mu




.                *(u).~‘BopMr*at8ny pornonwho t
         oath&sod           to 8Ol1   l& LOr   OthOr   8h WIl
         ntallar;




                 "4         pIrg# a.atw a8 l@ M t,~8a
                                                   O? lO8-
        1111 iOr th. 8*1r O? Or iOr takb& Or 8OliOit-
        lq   orbarr  for tha ula oi any 4uor lrroa-
        prO$iW Ot Whether 8UOh Mlr %m t0 b made
        within or witheat thr Stat@ la nqulmd to
        pmoen as qpnt’8 partit. It lr aot intoad-




                                                                ..
        ad Wmt this oh&l apply to ths amp10J'**
        o? a potrit holdorvho oollo liquorand
        who rsm1?&8on the liaonoodproriossLa
        & nr r lwh lolo.'
         Your lottot fprflulclz disolosorEbt t&so ore
IlOdfOt~lo~iO8 in #SO Stot$,u&d iwli&n dlstlllors
Mkiog sslso do 80 thX'Oq&h  S&Sat8 Or rS~SOOntStiTO8
heldlngcrpordt, rolloltlng btulasso lnthlo8tsts.
          auah dIstillArmsra not trquimd   to &TO a
  smlt, slnoo they sro not rkinQ the lolro or doing
Ii tWinSO    fn thi8   8tSt0,thS   bU8hOSS     bOingintOr-
StStO btWuirrr88. &lkdhVitS VO. as18   8hOO %., 5
       2 559; John A. Dlokwn Pub, 40, vs. Bryan, 5
2 ::   2 9601 Rokrts ta. J,, P. 001) Ce,, 31 8. 1.
      II
(2)    196   Aszwt~81~      Oerporstlon   of   X8uQs    vs.   Oos-
utt,      i a. w. (2) 693,
         17




              Thai, Dho holder ef an a&et'8            aslo ma$
OOliOit lE& taka OtiSTO iOr th. 8Oh  Oi 1PI
                                          @Or  trar say
of the80 PIMP panrib   iWldon,  Tha &or ir $0 WZit*Xt,
sad wo have lb0autborlt~to    oeastmloit dirforsntly,
own to weld ?&o~erlU p&Mod        twt bf JI~Win %to sb-
8sWllOS   @Ed SjP&IliOOtitt& The fmsdy, it on8 io nood-
od, -1swith the I44181atur0,   and notwlththls dopsrt-
maze, nor with pur do ]Ptmont,     Tour Beard, or wuroo,
r na et ldopt s rsplat ron, hew~vsr dooinbls that
would be la HoLstlon of tlm statatsa, but within the
ltstuts8 the Bead’s pmoro SM bmaod.
xoaombls Bert PYord,
                   Pam 4


         Tmstlq that the above will,hs+sostlofootor-
fiy answered,yOprqUO@tiOIi8,
                          W EM
                           Vorr tmly yours




            _’   ,




                                               .